     Case 2:06-cv-00295-TLN-EFB Document 301 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10
     EDWARD L. KEMPER and CONNIE J.                 Case No. 2:06-CV-00295-TLN-EFB
11   ARNOLD, for themselves and all others
     similarly situated,                            SETTLEMENT CORRECTED FACILITY
12                                                  ORDER FOR MARK TWAIN MEDICAL
                      Plaintiffs,                   CENTER
13
     v.
14
     CATHOLIC HEALTHCARE WEST, a
15   California corporation dba MERCY SAN
     JUAN MEDICAL CENTER, dba
16   NORTHRIDGE HOSPITAL MEDICAL
     CENTER and OTHER CATHOLIC
17   HEALTHCARE WEST OWNED
     FACILITIES,
18
                      Defendants.
19

20
21

22          This matter, having come before the Court on the Unopposed Motion for a Settlement
23   Corrected Facility Order for the Mark Twain Medical Center Facility, filed by Defendant Dignity
24   Health, a California public benefit corporation formerly named Catholic Healthcare West
25   (“Dignity Health”), and the Court having reviewed the Motion and being otherwise fully advised
26   on the matter:
27   ///
28
     Case 2:06-cv-00295-TLN-EFB Document 301 Filed 10/05/20 Page 2 of 2

 1          It is hereby ORDERED that Dignity Health’s Unopposed Motion for a Settlement

 2   Corrected Facility Order for the Mark Twain Medical Center Facility (ECF No. 299) is

 3   GRANTED. A Settlement Corrected Facility Order is hereby entered as to Mark Twain Medical

 4   Center, including each of its related facilities as identified in Section 2 of the Facility Consent

 5   Decree – Mark Twain Medical Center, which has fulfilled its obligations under and complied

 6   with its Consent Decree and Facility Modification Plan. This Order constitutes a final judgment

 7   for purposes of Federal Rule of Civil Procedure 54.

 8   DATED: October 2, 2020

 9

10

11
                                                                 Troy L. Nunley
12                                                               United States District Judge

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
